287 F.2d 571
Gerald M. GREENBERGv.SECURITIES AND EXCHANGE COMMISSION.
No. 6553.
United States Court of Appeals Tenth Circuit.
November 21, 1960.

On petition for review of an order of the Securities and Exchange Commission.
Albert Brenman and Ellis J. Sobol, Denver, Colo., for petitioner.
Thomas G. Meeker, General Counsel, Joseph B. Levin, Asst. General Counsel, and George P. Michaely, Jr., Attorney, Securities and Exchange Commission, Washington, D. C., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition for review dismissed on motion of petitioner. See also, 283 F.2d 773.